CARR, Presiding Judge.
The appellant, a former employee of the appellee, filed a claim for unemployment compensation. In the administrative processes in the Department of Industrial Relations the decisions were unfavorable to the claimant.
An appeal from the decision of the board of appeals was taken to the circuit court.
On March 1, 1951, when the cause was regularly set for trial, the judge of the circuit court dismissed the cause for want of prosecution.
On April 12, 1951, the appellant filed a motion praying that the court revoke the order of dismissal and enter an order restoring the cause to the trial docket. This motion was denied.
This appeal is based on “the final ruling of the Circuit Court of Mobile County, namely, the denial of my (appellant’s) motion filed on April 12, 1951, to reopen this cause of action.”
Appeals to the appellate courts are, of course, creatures of statute and unless based on statutory provisions will not lie. Lee v. City of Birmingham, 221 Ala. 419, 128 So. 902; Carter v. Hutchens, 221 Ala. 370, 129 So. 8.
Only a final judgment at nisi prius will support an appeal. Title 7, Sec. 754, Code 1940; Alston v. Marengo County Board of Education, 224 Ala. 676, 141 So. 658; Cooper v. Cooper, 216 Ala. 366, 113 So. 239; First National Bank of Russellville v. Welch, 22 Ala.App. 615, 118 So. 675; Heffelfinger v. Lane, 239 Ala. 151, 194 So. 504; Webb v. French, 225 Ala. 617, 144 So. 818.
The judgment from which this appeal is taken will ’not support an appeal to the appellate courts. Carmichael v. J. C. Jones & Bro., 16 Ala.App. 194, 76 So. 478; City of Birmingham v. Goolsby, 227 Ala. 421, 150 So. 322; Du Pree et al. v. Hart, 242 Ala. 690, 8 So.2d 183; Ellis & Co. v. Brannon, 161 Ala. 573, 49 So. 1034; Eminent Household of Columbian Woodmen v. Lockerd, 202 Ala. 330, 80 So. 412; Ex parte Gay, 213 Ala. 5, 104 So. 898; Ex parte Haisten, 227 Ala. 183, 149 So. 213; Kolb v. Swann Chemical Corp., 245 Ala. 438, 17 So.2d 402; Ledbetter & Co. v. Vinton, 108 Ala. 644, 18 So. 692; Lokey v. Ward, 228 Ala. 559, 154 So. 802; Marx v. Barbour Plumbing & Electric Co., 10 Ala.App. 404, 64 So. 645.
It follows that this appeal must be dismissed. It is so ordered.
Appeal dismissed.